ATTORNEY GRIEVANCE COMMISSION                                 IN THE
OF MARYLAND                                                   COURT OF APPEALS
200 Harry S. Truman Pkwy, Suite 300                           OF MARYLAND
Annapolis, MD 21401

               Petitioner,
                                                              Misc. Docket AG
V.
                                                              No.101
Kenneth H. Rosenau


                                                              September Term, 2015

               Respondent.

                                            ORDER

       This matter having come before the Court upon the filing of a Joint Consent Motion for

Suspension with attached certified copy of an Order entered March 3,2016 (Exhibit A), whereby

the Court of Appeals for the District of Columbia ordered the suspension of Kenneth H. Rosenau

from practicing law in the District of Columbia for a period of thirty (30) days and it appearing

that said Kenneth H. Rosenau is admitted to the Bar of this Court;

       NOW, THEREFORE, it is this 19th               day of          July          ,2016,

       ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-

737, that Kenneth H. Rosenau is hereby suspended from the practice of law in Maryland for

thirty (30) days.

                                                      /s/ Clayton Greene Jr.
                                                      Senior Judge